As filed with the Securities and Exchange Commission onMarch 15, 2012 Securities Act File No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,DC 20549 FormN-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 KEATING CAPITAL, INC. (Exact name of registrant as specified in charter) 5arkway, Suite 1100 Greenwood Village, CO 80111 (720) 889-0139 (Address and telephone number, including area code, of principal executive offices) Timothy J. Keating Chief Executive Officer 5arkway, Suite 1100 Greenwood Village, CO 80111 (Name and address of agent for service) COPIES TO: Cynthia M. Krus, Esq. Sutherland Asbill & Brennan LLP 1275 Pennsylvania Avenue, NW Washington, DC 20004 (202) 383-0100 Julia K. Cowles, Esq. Davis Polk & Wardwell LLP 1600 El Camino Real Menlo Park, CA 94025 (650) 752-2000 Approximate date of proposed public offering: As soon as practicable after the effective date of this Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box.o It is proposed that this filing will become effective (check appropriate box): þwhen declared effective pursuant to section 8(c). CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount to be Registered(1) Proposed Maximum Offering Price(2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.001 par value per share 4,025,000 shares (1) Includes shares that may be issued pursuant to the underwriters’ over-allotment option. (2) Estimated solely for the purpose of calculating the registration fee. Based upon the average of the high and low prices reported on the Nasdaq Capital Market on March 13, 2012 in accordance with Rule 457(c) of the Securities Act of 1933. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED, 2012 PRELIMINARY PROSPECTUS 3,500,000 Shares of Common Stock We are an externally managed, non-diversified closed-end management investment company that has elected to be regulated as a business development company under the Investment Company Act of 1940, as amended, or the 1940 Act. Our investment objective is to maximize capital appreciation.We seek to accomplish our capital appreciation objective by making investments in the equity securities of later stage, typically venture capital-backed, pre-initial public offering (“pre-IPO”) companies. We expect that our investment portfolio will consist of securities that do not provide current income through interest or dividend income. In accordance with our investment objective, we seek to invest in equity securities of principally U.S.-based, private companies with an equity value of between $100 million and $1 billion. Our investment activities are managed by Keating Investments, LLC (“Keating Investments”). Keating Investments also provides us with the administrative services necessary for us to operate. As a business development company, we are required to comply with certain regulatory requirements. For example, to the extent provided by the 1940 Act, we are required to invest at least 70% of our total assets in eligible portfolio companies (“Eligible Portfolio Companies”).Also, while we are permitted to finance investments using debt, our ability to use debt will be limited in certain significant respects, most notably that we are subject to a 200% asset coverage position. We do not anticipate financing the acquisition of investments using debt in the foreseeable future. See “Risk Factors – Risks Relating to Our Business and Structure.” We completed the listing of our common stock on the Nasdaq Capital Market under the symbol “KIPO” on December 12, 2011.Therefore, our shares have only a limited history of public trading and we have a limited history of operations.On March [], 2012, the last reported sales price on the Nasdaq Capital Market for our common stock was $[] per share. An investment in our common stock is subject to a high degree of risk and involves a heightened risk of total loss of investment.Shares of closed-end investment companies, including business development companies, frequently trade at a discount to their net asset value.If our shares trade at a discount to our net asset value, it may increase the risk of loss for purchasers in this offering. As of December 31, 2011, our net asset value was $8.23 per share. Assuming a public offering price of $[] per share, the last reported sales price for our common stock on the Nasdaq Capital Market on [], 2012, purchasers in this offering will experience immediate and substantial dilution in net asset value of approximately $[] per share based upon our net asset value per share as of December 31, 2011. See “Dilution” for more information.In addition, the companies in which we invest are subject to special risks. See “Risk Factors” beginning on page 17 to read about risk factors you should consider, including the risk of leverage, before investing in our common stock. This prospectus contains important information about us that a prospective investor should know before investing in our common stock.Please read this prospectus before investing and keep it for future reference.We are also required to file annual, quarterly and current reports, proxy statements and other information about us with the U.S. Securities and Exchange Commission (the “SEC”).This information will be available free of charge through our website (www.keatingcapital.com) as soon as reasonably practicable after filing with the SEC.Information contained on our website is not incorporated by reference into this prospectus and you should not consider that information to be part of this prospectus.The SEC also maintains a website at www.sec.gov that contains such information. Neither the SEC nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Share Total(1) Public Offering Price $[] $[] Sales Load (Underwriting Discounts and Commissions) $[] $[] Proceeds to Keating Capital, Inc. (before expenses)(2) $[] $[] We have granted the underwriters a 30-day option, which we refer to as the overallotment option, to purchase up to an additional 525,000 shares of our common stock at the public offering price, less underwriting discounts and commissions (sales load). If the overallotment option is exercised in full, the total public offering price will be $[]and the total underwriting discounts and commissions (sales load) will be $[]. See “Underwriting.” We estimate that we will incur approximately $400,000 in offering expenses, or approximately $0.11 per share offered hereby, in connection with this offering, after which we expect to have approximately $[] in net proceeds, or approximately $[] per share offered hereby. Stockholders will indirectly bear such expenses as investors in Keating Capital, Inc. The underwriting discounts and commissions (sales load) and the offering expenses will result in immediate dilution to investors in this offering. See “Dilution.” The underwriters expect to deliver the shares on or about [], 2012. Deutsche Bank Securities The date of this prospectus is , 2012 TABLE OF CONTENTS You should rely on the information contained in this prospectus. We have not, and the underwriters have not, authorized any other person to provide you with different information or to make representations as to matters not stated in this prospectus. If anyone provides you with different or inconsistent information, you should not rely on it. We are offering to sell, and seeking offers to buy, securities only in jurisdictions where offers and sales are permitted. You should not assume that the information contained in this prospectus is accurate as of any date other than the date on the front of this prospectus. We will amend this prospectus in the event of any material change to the information contained herein during the distribution period. Page Summary 1 The Offering 9 Fees and Expenses 13 Selected Financial and Other Data 15 Selected Quarterly Financial Data 16 Risk Factors 17 Forward-Looking Statements and Projections 36 Use of Proceeds 37 Price Range of Common Stock and Distributions 38 Capitalization 40 Dilution 41 Management’s Discussion and Analysis of Financial Condition and Results of Operation 42 Business 66 Determination of Net Asset Value 81 Management 84 Portfolio Management 94 Portfolio Companies 95 Investment Advisory and Administrative Services Agreement 97 Certain Relationships and Related Transactions Control Persons and Principal Stockholders Dividend Reinvestment Plan Description of Our Securities Material U.S. Federal Income Tax Considerations Regulation as a Business Development Company Underwriting Custodian, Transfer and Distribution Paying Agent and Registrar Brokerage Allocation and Other Practices Legal Matters Independent Registered Public Accounting Firm Available Information Index to Financial Statements F-1 SUMMARY The following summary contains basic information about this prospectus. It may not contain all the information that is important to an investor. For a more complete understanding of this prospectus, we encourage you to read this entire prospectus,including the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements and the related notes. In this prospectus, unless otherwise indicated, the “Company”, “we”, “us” or “our” refer to Keating Capital, Inc., and “Keating Investments” or “our investment adviser” refer to Keating Investments, LLC. Unless otherwise noted, the information contained in this prospectus assumes (i) that the underwriters’ overallotment option is not exercised, and (ii) a public offering price of $[] per share, the last reported sales price for our common stock on the Nasdaq Capital Market on [], 2012. From January 11, 2010 through June 30, 2011, we conducted a continuous public offering of 8,713,705 shares of our common stock which raised net proceeds of approximately $78.4 million.We used the proceeds of our continuous public offering to make investments in portfolio companies totaling approximately $44.5 million.As of March 15, 2012, we have invested approximately 56.7% of the net proceeds from our continuous public offering.We are undertaking this offering before we have fully invested all of the net proceeds of our continuous public offering to provide additional capital to permit us to pursue attractive investment opportunities as they become available.We expect that we will deploy our remaining cash and cash equivalents and the net proceeds of this offering within six to 12 months; however, we expect to retain approximately $10 million to fund our future operating expenses. Keating Capital, Inc. We are an externally managed, non-diversified closed-end management investment company that has elected to be regulated as a business development company under the Investment Company Act of 1940, as amended, or the 1940 Act.We specialize in making pre-IPO investments in innovative,emerging growth companies that are committed to and capable of becoming public, which we refer to as “pre-IPO” companies.We believe we are the first and only publicly-listed investment fund specifically dedicated to investing in U.S. pre-IPO companies.We provide investors with the ability to participate in a unique fund that allows our stockholders to share in the potential value accretion that we believe typically occurs once a company transforms from private to public status. Our shares are listed on the Nasdaq Capital Market under the ticker symbol “KIPO.” Our investment activities are managed by Keating Investments. Keating Investments also provides us with the administrative services necessary for us to operate. Our investment objective is to maximize capital appreciation.We seek to accomplish our capital appreciation objective by making investments in the equity securities of later stage, typically venture capital-backed, pre-IPO companies. In accordance with our investment objective, we seek to invest in equity securities of principally U.S.-based, private companies with an equity value of between $100 million and $1 billion.We refer to companies with an equity value of between $100 million and less than $250 million as “micro-cap companies” and companies with an equity value of between $250 million and $1 billion as “small-cap companies.” Our equity investments are not expected to generate current income (i.e., dividends or interest income), which makes us different from other business development companies that primarily make debt investments from which they receive current yield in the form of interest income. Our strategy is to evaluate and invest in a broad range of companies, including technology, Internet and software, and cleantech companies, prior to the valuation accretion that we believe occurs once private companies complete an initial public offering. We seek to capture this value accretion by investing primarily in private, micro-cap and small-cap companies that meet our core investment criteria: they (i) generate annual revenue in excess of $10 million on a trailing 12-month basis and have growth potential; (ii) are committed to, capable of, and will benefit from becoming public companies; and (iii) create the potential to achieve a targeted 2x return on our investment within our expected investment horizon of 36 months.We may also pursue investments with a shorter expected investment horizon, where we believe the portfolio company may file for an IPO sooner than our targeted 12-month period or has a registration statement filed at the time of our investment, in which case our targeted return may be correspondingly reduced.Our investment strategy can be summarized as buy privately, sell publicly, capture the difference. We generally acquire our equity securities through direct investments in prospective portfolio companies that meet our investment criteria.However, we may also purchase our equity securities directly from current or former management or early stage investors in private secondary transactions, or from current or former non-management employees where the company or its management is coordinating the transaction process.We use a disciplined approach to our initial investment assessment and continued portfolio monitoring which relies primarily on the detailed financial and business information we receive about the portfolio company and our access to and discussions with management, both prior to and after our investment. We typically do not pursue larger, well-publicized private company investments through anonymous bidding on the trading platforms of private secondary marketplaces.Instead, our investing strategy relies on the expertise of our investment adviser’s deal origination team to source opportunities through its relationships with top-tier venture capital firms and investment banks that we believe can be a source of pre-IPO companies that meet our investment criteria.We selectively pursue only those opportunities that we can validate meet our investment criteria.Our investment adviser sources our investments through its principal office located in Greenwood Village, Colorado as well as through an additional office in Menlo Park, California. 1 Market Opportunity We believe that an attractive market opportunity exists for us as a provider of pre-IPO financing to innovative, emerging growth companies that meet our investment criteria for the following reasons: ●Companies staying private longer.The venture capital-backed companies that we typically target are staying private significantly longer than in the past. For example, the median time from initial equity funding to IPO completion for venture capital -backed companies was 5.6 years in 2004, rising to 8.7 years in 2008, and then falling to 6.5 years in 2011.While there are many reasons for companies staying private longer, we believe that the volatile equity markets, a lack of investment research coverage for smaller companies, the increased public company compliance obligations, and certain structural changes and distribution inefficiencies have all contributed.As a result, we believe there is a growing pipeline of more mature private companies that are currently able to satisfy investor demands for growth and greater visibility to profitability. ●Need for pre-IPO financing.As a result of the changing IPO market conditions over the last several years, we believe micro- and small-cap companies generally must demonstrate an ability to raise private capital prior to an IPO to be successful in the IPO process. We believe these pre-IPO rounds evidence existing investors’ continuing commitment to the company, validate increased pre-money valuations to the extent new investors price the pre-IPO round, and strengthen the company’s balance sheet as it prepares for the IPO process.We also believe the increased cash position that these pre-IPO rounds provide affords greater flexibility as these companies may face shorter and unpredictable IPO windows.With venture capital investments for later stage companies reaching about 60% of total investments in 2011, higher than the average of 50% for the period 2003-2009, and with the median cumulative pre-IPO financing of venture capital-backed companies completing IPOs in 2011 increasing to $85 million, the highest amount since 2003, we believe the pre-IPO financing volume will continue to be strong. ●Non-controlling investment structure.We believe we can be a provider of choice for pre-IPO financing rounds.Since we do not require board seats, observation rights, or other control provisions, we allow the current management and board to remain focused on executing the company’s business strategy.As a non-controlling pre-IPO investor, we believe we are well positioned to participate in the final round of pre-IPO financing before these micro- and small-cap companies go public. Furthermore, we believe our ability to typically make investment decisions in a relatively short time frame is attractive to the company’s existing management and institutional investors and therefore makes us a desirable partner in a transaction with other institutional investors. In addition to participating in financings led by other investors, we are able to act as a lead investor, in which case we would establish the price and other terms on our own behalf and on behalf of other investors.We believe that our willingness to lead an investment round may be attractive to certain existing venture capital investors, who may wish to avoid conflicts of interest presented by their board seats or other control rights. We believe recent stock market volatility has affected the U.S. IPO market, and a decline in volatility could be a catalyst for an increase in IPO market activity.With 256 initial IPO registration filings with the SEC during 2011, nearly the same as the 2010 total of 259 filings, the U.S. pipeline of IPOs in registration at the end of 2011 was about 200, the highest number in registration at a given point of time since 2000. While the market continues to be volatile, we believe there will be investor interest for IPOs in companies that demonstrate growth and near-term profitability.However, we believe the IPO “windows,” or the periods of days or weeks in which new IPOs will be completed, may be shorter and more unpredictable. Our Investment Strategy We believe that there are four critical factors that will drive the success of our pre-IPO investing strategy, differentiate us from other potential investors in later stage private companies, and potentially enable us to complete equity transactions in pre-IPO companies that we believe will meet our expected targeted return. ●Size.We focus on companies with an equity value of typically between $100 million and $1 billion – companies we believe are better positioned to achieve our targeted return on our investment once the company is publicly traded.We believe that larger, highly-publicized, private companies may create the risk to a prospective purchaser of being either fully or, in certain cases, over-valued relative to publicly traded peers.We believe this greatly diminishes the opportunity for the potential value accretion that we believe exists as issuers transform from private to public status. ●Source.We focus on prospective portfolio companies where we can purchase securities directly from an issuer or from a selling stockholder in a negotiated transaction and can obtain business and financial information on the portfolio company.The disciplined approach that our investment adviser’s experienced principals and investment professionals use to assess our initial investment and monitor our portfolio investments relies primarily on the detailed financial and business information we receive about the company and our access to and discussions with management, both prior to and after our investment. 2 ●Securities.We focus on acquiring equity securities that are typically the issuer’s most senior preferred stock at the time of our investment or, in cases where we acquire common shares, the issuer typically has only common stock outstanding.We believe that investing in an issuer’s most senior equity securities and/or negotiating certain structural protections are ways to potentially mitigate the otherwise high risks associated with pre-IPO investing.Since the equity securities that we acquire directly from selling stockholders are typically common stock and may not represent the most senior equity securities of the issuer, we may seek to negotiate terms, such as warrants or other structural protections (for example, conversion rights which would result in our receiving shares of common stock at a discount to the IPO price upon conversion at the time of the IPO), that are intended to provide some additional value protection in the event of an IPO.We view the potential value associated with these structural protections as an important component of our investment strategy.Of our investments in 12 private portfolio companies as of December 31, 2011, we have been provided some structural protection of this type with respect to our investments in six of these portfolio companies. ●Valuation.We are focused on the acquisition of private securities at a valuation that creates the potential for our targeted return on our investment once the company is publicly traded.We believe that the existence of an active market in the common stock of a private company on the trading platforms of a private secondary marketplace, where there is active trading in meaningful volumes, may diminish the opportunity to participate in the potential value accretion that we believe is typically associated with a company’s transformation from private to public status. Current Portfolio As of December 31, 2011, we held investments in 14 portfolio companies consisting of the most senior preferred equity in 10 companies and common stock in four companies whose capitalization included only common stock.The following table summarizes our portfolio company investments as of December 31, 2011. Lead or Participating Portfolio Company Description Type of Investments Investor Cost Value (1) Publicly Traded Portfolio Companies: NeoPhotonics Corporation Developer and manufacturer of photonic integrated circuit based components, modules and subsystems for use in telecommunications networks Common Stock* Participating Solazyme, Inc. Algal oil and bioproducts for the fuels and chemicals, nutrition, and skin and personal care markets Common Stock* Participating $ $ Total - Publicly Traded Portfolio Companies $ $ Private Portfolio Companies That Have Filed for an IPO: BrightSource Energy, Inc. Developer of utility scale solar thermal plants which generate solar energy for utility and industrial companies Convertible Preferred Stock Participating $ $ Corsair Components, Inc. Designer and supplier of high-performance components to the personal computer gaming hardware marke Common Stock and Common Stock Warrants* Lead Total - Private Portfolio Companies That have Filed for an IPO $ $ 3 Lead or Participating Portfolio Company Description Type of Investments Investor Cost Value (1) Private Portfolio Companies: Livescribe, Inc. Developer and marketer of a mobile, paper-based computing platform consisting of smartpens, dot paper, and smartpen applications Convertible Preferred Stock and Convertible Preferred Stock Warrants Participating $ $ MBA Polymers, Inc. Manufacturer of recycled plastics sourced from end of life durable goods Convertible Preferred Stock Participating Harvest Power, Inc. Owner and operator of organic waste facilities that convert organic waste, such as food scraps and yard debris, into compost, mulch and renewable energy Convertible Preferred Stock Participating Suniva, Inc. Manufacturer of high-efficiency solar photovoltaic cells and modules Convertible Preferred Stock Participating Xtime, Inc. Software as a service provider of Web scheduling and customer relationship management solutions for automotive service departments Convertible Preferred Stock and Common Stock Warrants Lead Metabolon, Inc. Molecular diagnostics and services company offering metabolic profiling technology based on advanced bioinformatics and data analytics software Convertible Preferred Stock Lead Kabam, Inc. Provider of Internet-based social gaming products including massively multiplayer games Convertible Preferred Stock Participating Tremor Video, Inc. Online video technology and advertising company Convertible Preferred Stock Participating TrueCar, Inc. Provider of online research and pricing tools for consumers interested in buying a new or used vehicle Common Stock* Participating 4 Lead or Participating Portfolio Company Description Type of Investments Investor Cost Value (1) Agilyx Corporation Alternative energy company that converts difficult-to-recycle waste plastics into high value synthetic oil Convertible Preferred Stock Lead Total - Private Portfolio Companies $ $ Total - All Portfolio Companies $ $ * Portfolio company does not have preferred equity securities outstanding as of December 31, 2011. (1) Except for common stock in two publicly traded portfolio companies, all investments as of December 31, 2011 were valued at fair value as determined in good faith by the Board of Directors and are subject to legal restrictions on transfer (including lockup and other contractual restrictions). From January 1, 2012 through March 15, 2012, we have also made the following portfolio company investments: ● During January 2012, we purchased 50,000 shares of Solazyme’s common stock in open market transactions for an aggregate purchase price of $527,500, or $10.55 per share, including commissions. ● On January 12, 2012, we made a follow-on investment of $18,435 in the Series C-2 convertible preferred stock of Livescribe as part of the first tranche closing of the Series C-2 round.We also committed to make an additional investment of $36,871 in the Series C-2 convertible preferred stock of Livescribe as part of two additional closings that are expected to occur during 2012. ● On January 27, 2012, we made a $3,000,000 investment in the Series E convertible preferred stock of Zoosk, Inc., an online dating community. ● On March 14, 2012, we made a $5,000,000 investment in the Series E convertible preferred stock of LifeLock, Inc., a provider of identity theft protection services. We currently expect to have a portfolio of approximately 25 companies, taking into account our current portfolio composition, our cash and cash equivalents currently available for investment, and the capital we are raising in this offering. As of December 31, 2011, we had cash and cash equivalents of $39.6 million.We seek to deploy our remaining cash and cash equivalents and the net proceeds of this offering within six to 12 months; however, we expect to retain approximately $10 million to fund our future operating expenses. Keating Investments, LLC As our investment adviser, Keating Investments is responsible for managing our day-to-day operations including, without limitation, identifying, evaluating, negotiating, closing, monitoring and servicing our investments.Keating Investments also provides us with the administrative services necessary for us to operate.Our investment activities are managed by Keating Investments pursuant to an investment advisory and administrative services agreement (the “Investment Advisory and Administrative Services Agreement”). We pay Keating Investments a fee for its investment advisory services under the Investment Advisory and Administrative Services Agreement consisting of two components – a base management fee and an incentive fee. See “Investment Advisory and Administrative Services Agreement” for more information. The managing member and majority owner of Keating Investments is Timothy J. Keating.Our investment adviser’s principals are Timothy J. Keating, our President, Chief Executive Officer and Chairman of our Board of Directors, Kyle L. Rogers, our Chief Investment Officer, and Frederic M. Schweiger, our Chief Operating Officer, Chief Compliance Officer, Secretary and a member of our Board of Directors. In addition, Keating Investments employs two other investment professionals dedicated to portfolio company origination, due diligence and financial analysis. Keating Investments has established an investment committee (the “Investment Committee”) that must unanimously approve each new portfolio company investment that we make. Messrs. Keating, Rogers and Schweiger are the current members of the Investment Committee.However, as the managing member of Keating Investments, Mr. Keating has sole control over the appointment and removal of the members of the Investment Committee. 5 Our investment adviser’s principals have extensive experience in taking companies public, advising micro- and small-cap companies on capital markets strategies, and developing investor relations programs. Our investment adviser has managed our portfolio company investment activity since we made our first investment in January 2010.Through our investment adviser’s experience in taking companies public, we believe the principals of our investment adviser possess valuable insights on the trends affecting the IPO market, factors that contribute to the completion of a successful IPO in the current market, key IPO pricing drivers, investor sentiment, and industries or sectors in and out of favor.Our investment adviser is able to use this experience and insight as part of its disciplined approach to investment assessment and adjust valuation expectations and portfolio composition as IPO market trends are identified. Operating and Regulatory Structure We were incorporated on May 9, 2008 under the laws of the State of Maryland and are an externally managed, non-diversified, closed-end management investment company that has elected to be regulated as a business development company under the 1940 Act effective as of November 20, 2008. We commenced our portfolio company investment activities in January 2010. As a business development company, we are required to comply with certain regulatory requirements. For instance, we generally have to invest at least 70% of our total assets in “qualifying assets,” including securities of private U.S. companies, cash, cash equivalents, U.S. government securities and high-quality debt investments that mature in one year or less.If less than 70% of our total assets are comprised of qualifying assets, we would generally not be permitted to acquire any additional non-qualifying assets, until such time as 70% of our then current total assets were comprised of qualifying assets. We would not be required, however, to dispose of any non-qualifying assets in such circumstances.See “Regulation as a Business Development Company.” Effective January 1, 2010, we elected to be treated for tax purposes as a regulated investment company, or a RIC, under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”). We intend to continue to operate so as to qualify as a RIC and, as such, we have made no provision for income taxes as of December 31, 2011. Keating Investments, LLC serves as our investment adviser and also provides us with the administrative services necessary for us to operate. Under our Investment Advisory and Administrative Services Agreement, we have agreed to pay Keating Investments an annual base management fee based on our gross assets as well as an incentive fee based on our performance. We also reimburse Keating Investments for the allocable portion of overhead and other expenses incurred by Keating Investments in performing its administrative obligations under the Investment Advisory and Administrative Services Agreement. See “Investment Advisory and Administrative Services Agreement.” Corporate Information Our principal executive offices are located at 5arkway, Suite 1100, Greenwood Village, Colorado 80111, and our telephone number is (720) 889-0139. We maintain a website on the Internet at www.keatingcapital.com. Information contained on our website is not incorporated by reference into this prospectus, and you should not consider information contained on our website to be part of this prospectus. Risk Factors The value of our assets, as well as the market price of our shares, will fluctuate. Our investments may be risky, and you may lose all or part of your investment in us. Investing in Keating Capital involves other risks, including the following: ● Our investments in the later stage, private, pre-IPO companies that we target may be extremely risky, and we could lose all or part of our investments; ● The securities of our private portfolio companies are illiquid, and the inability of these portfolio companies to complete an IPO within our targeted time frame will extend the holding period of our investments, may adversely affect the value of these investments, and will delay the distribution of gains, if any; ● We may not realize gains from our equity investments; ● Because our investments are generally not in publicly traded securities, there will be uncertainty regarding the value of our investments, which could adversely affect the determination of our net asset value; ● Our portfolio may be focused in a limited number of portfolio companies or industry sectors, which will subject us to a risk of significant loss if the business or market position of these companies deteriorates or industry sectors experience a downturn; 6 ● Our investments in the clean technology industry are subject to many risks, including volatility, intense competition, unproven technologies, periodic downturns, loss of government subsidies and incentives, and potential litigation; ● Our investments in Internet and software companies are subject to many risks, including regulatory concerns, litigation risks and intense competition; ● Our investments in technology companies are subject to many risks, including volatility, intense competition, shortened product life cycles, litigation risk and periodic downturn; ● Our portfolio companies may issue additional securities or incur debt that ranks equal or senior to our investments in such companies and we may experience a complete loss on our equity investments in the event of a bankruptcy or liquidation of any of our portfolio companies; ● We may be limited in our ability to make follow-on investments, and our failure to make follow-on investments in our portfolio companies could impair the value of our portfolio; ● Because we likely will not hold controlling equity interests in our portfolio companies, we may not be in a position to exercise control over such portfolio companies or to prevent decisions by management of such portfolio companies that could decrease the value of our investments; ● We have a limited operating history, and there is no assurance that we will achieve our investment objective; ● Any failure on our part to maintain our status as a business development company would reduce our operating flexibility; ● We are dependent upon Keating Investments’ principals and investment personnel for our future success; ● We may experience fluctuations in our periodic results, and if we fail to achieve our investment objective, the net asset value of our common stock may decline; ● We depend upon our referral relationships with venture capital firms and investment banks, and we may be unable to replicate past investment opportunities or make the types of investments we have made to date in future periods; ● We operate in a highly competitive market for investment opportunities; ● We may borrow money, which would magnify the potential for gain or loss on amounts invested and may increase the risk of investing in us; ● There are significant potential conflicts of interest, which could impact our investment returns and limit the flexibility of our investment policies; ● Regulations governing our operation as a business development company affect our ability to and the way in which we raise additional capital, which may expose us to risks; ● If our common stock trades below its net asset value per share, our ability to raise additional equity capital will be adversely affected, and any offering of our common stock at a price below net asset value will likely result in immediate dilution to investors upon the closing of any such offering; ● We will be subject to corporate-level income tax if we are unable to qualify as a RIC under Subchapter M of the Code, which would have a material adverse effect on our financial performance; ● Our common stock price may be volatile and may decrease substantially; ● Our shares might trade at premiums that are unsustainable or at discounts from net asset value; ● There is a risk that you may not receive dividends or that our dividends may not grow over time, particularly since we invest primarily in securities that do not produce current income, and any dividends we do pay are expected to vary significantly from year to year; and 7 ● We mayretain some or all of our realized net capital gain to pay any incentive fees payable to our investment adviser and to pay our operating expenses, which may result in a deemed distribution to our stockholders. See “Risk Factors” beginning on page 17 and the other information included in this prospectus for additional discussion of factors you should carefully consider before deciding to invest in shares of our common stock. 8 THE OFFERING Common Stock Offered by Us 3,500,000 shares (or 4,025,000 shares if the underwriters exercise their over-allotment option). Common Stock to be Outstanding After this Offering 12,783,781 shares (or 13,308,781 shares if the underwriters exercise their over-allotment option). Use of Proceeds Our net proceeds from this offering (after underwriting discounts and other offering expenses) will be approximately $[], assuming a public offering price of $[] per share, the last reported sales price for our common stock on the Nasdaq Capital Market on [], 2012. We plan to invest the net proceeds of this offering in accordance with our investment objective and strategies described in this prospectus. We anticipate that substantially all of the net proceeds of this offering will be used for the above purposes within six to 12 months, depending on the availability of investment opportunities that are consistent with our investment objectives and other market conditions, except for such amounts as may be retained for purposes of funding our ongoing operations subsequent to the completion of this offering. Pending such investments, we will invest the net proceeds primarily in cash, cash equivalents, U.S. government securities and other high-quality debt investments that mature in one year or less from the date of investment. The management fee payable by us will not be reduced while our assets are invested in such temporary investments. See “Use of Proceeds.” Nasdaq Capital Market symbol Our common stock is listed on the Nasdaq Capital Market under the symbol “KIPO.” Distributions Distributions to our stockholders will be payable only when and as declared by our Board of Directors and will be paid out of assets legally available for distribution.All distributions will be paid at the discretion of our Board of Directors.Our Board of Directors currently maintains a distribution policy with the objective of distributing our net capital gains (which we define for this purpose as our realized capital gains in excess of realized capital losses during the year, without regard to the long-term or short-term character of such gains or losses), if any, after reduction for any incentive fees payable to our investment adviser, our operating expenses, and any other retained amounts.Since our portfolio company investments will typically not generate current income (i.e., dividends or interest income), we do not expect to receive net ordinary income from which we could make distributions to our stockholders.Our distributions will also depend on our financial condition, maintenance of our RIC status, income and excise tax planning, compliance with applicable business development company regulations and such other factors as our Board of Directors may deem relevant from time to time. Lock-up Agreements Keating Capital and each of our directors and officers has agreed that, for a period of 90 days from the date of this prospectus, such party will not, without the prior written consent of Deutsche Bank Securities Inc., offer, pledge, sell, contract to sell or otherwise dispose of or agree to sell or otherwise dispose of, directly or indirectly, or hedge any shares or any securities convertible into or exchangeable for shares, provided, however, that Keating Capital may issue and sell shares pursuant to our dividend reinvestment plan. Deutsche Bank Securities Inc. in its sole discretion may release any of the securities subject to these lock-up agreements at any time without notice. 9 Taxation
